Third District Court of Appeal
                               State of Florida

                         Opinion filed April 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D20-1274
    Lower Tribunal Nos. DOAH 20-003231-CS, CSP 2001431049, and
                           13190026180FC
                          ________________


                           Wallace Johnson,
                                  Appellant,

                                     vs.

                   Department of Revenue, et al.,
                                 Appellees.


    An Appeal from the State of Florida Department of Revenue, Child
Support Program.

     Wallace Johnson, in proper person.

     Ashley Moody, Attorney General, and Toni C. Bernstein (Tallahassee),
Senior Assistant Attorney General, for appellee Department of Revenue.


Before FERNANDEZ, HENDON, and GORDO, JJ.

     PER CURIAM.

     Affirmed.